J-S17001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.B.H., A MINOR        IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
APPEAL OF: J.A.H., FATHER
                                                No. 2637 EDA 2018


             Appeal from the Order Entered August 9, 2018
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-DP-0001086-2017


IN THE INTEREST OF: C.B.H., A/K/A          IN THE SUPERIOR COURT OF
S.H.,A MINOR                                     PENNSYLVANIA

APPEAL OF: J.A.H., FATHER
                                                No. 2638 EDA 2018


             Appeal from the Order Entered August 9, 2018
          In the Court of Common Pleas of Philadelphia County
                          Family Court at No(s):
                        CP-51-AP00000179-2018
                        FID: 51-FN-002317-2016



IN THE INTEREST OF: C.A.H., A/K/A          IN THE SUPERIOR COURT OF
C.H., A MINOR                                    PENNSYLVANIA

APPEAL OF: J.A.H., FATHER
                                                No. 2640 EDA 2018


             Appeal from the Order Entered August 9, 2018
          In the Court of Common Pleas of Philadelphia County
                          Family Court at No(s):
                        CP-51-AP-0000180-2018
                        FID: 51-FN-002317-2016


IN THE INTEREST OF: C.A.H., A MINOR        IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
APPEAL OF: J.A.H., FATHER
                                                No. 2642 EDA 2018
J-S17001-19




                 Appeal from the Order Entered August 9, 2018
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                            CP-51-DP-0002392-2016
                            FID: 51-FN-002317-2016


BEFORE: BENDER, P.J.E., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                          FILED APRIL 29, 2019

       J.A.H. (“Father”) filed separate appeals from the orders entered on

August 9, 2018, that granted the petitions filed by the Philadelphia

Department of Human Services (“DHS”) to involuntarily terminate his parental

rights and to change the permanency goals from reunification to adoption for

Father’s minor children, C.A.H., born in May of 2016, and C.B.H., born in April

of 2017 (collectively “Children”).1, 2 Following our review, we affirm the orders

on appeal.3

       The trial court set forth the following extensive factual and procedural

history of this case, stating:



____________________________________________


1In its opinion, the trial court identifies C.A.H. as Child 1 and C.B.H. as Child
2.

2 The parental rights of B.S.D. (“Mother”) to Children were also terminated on
the same date and the goal for Children was changed to adoption. Mother
filed appeals from these orders, which were affirmed by this Court in a
memorandum decision filed on April 1, 2019. See In the Interest of:
C.’T.B.H. and C.’J.A.H., Nos. 2615, 2616, 2618 and 2619 EDA 2018,
unpublished memorandum (Pa. Super. filed April 1, 2019).

3 This Court consolidated Father’s four appeals sua sponte in that they involve
related parties and issues. See Pa.R.A.P. 513.

                                           -2-
J-S17001-19


     DHS became involved with this family [o]n August 28, 2016, when
     DHS received a General Protective Services (“GPS”) report that
     alleged Father and B.D. (“Mother”) left Child 1 in the care of
     Paternal Grandmother, who was unable to care for Child 1 on a
     long-term basis; Father was unemployed; Father was
     unresponsive to DHS’s attempts to contact him; Father resided
     with Paternal Aunt. DHS later received additional allegations that
     Mother and Father would leave Child 1 in the care of various
     relatives and would return to retrieve Child 1 without notice to the
     caregivers. On September 1, 2016, DHS reached Mother via
     telephone and Mother stated that Child [1] was residing with
     [P]aternal [A]unt. On September 6, 2016, DHS visited the home
     of Paternal Aunt. Paternal Aunt stated that she was unaware of
     Father’s whereabouts and DHS advised Paternal Aunt that Child 1
     should be taken to DHS.         DHS also contacted Mother on
     September 6, 2016, and Mother indicated that Father had
     retrieved Child 1 from Paternal Aunt’s home and that she was
     unaware of the whereabouts of Father and Child 1.

     On October 28, 2016, DHS filed a Motion to Compel Cooperation
     with the investigation of the August 28, 2016 GPS report (“Motion
     to Compel”). On November 7, 2016, a hearing pursuant to the
     Motion to Compel occurred. Father was not present for this
     hearing. Father was ordered to cooperate. The trial court ordered
     that DHS obtain an Order of Protective Custody (“OPC”) for Child
     1, if necessary. The trial court also issued a stay-away order
     against Father as to Child 1.

     On November 25, 2016, DHS visited Mother and Child 1 at the
     home of Maternal Grandmother. DHS determined the home to be
     safe and appropriate. Mother informed DHS that Father had
     repeatedly left Child 1 at the police station. DHS subsequently
     advised Mother to not leave Child 1 in Father’s care.

     DHS received a GPS report on November 28, 2016, alleging that
     Child 1 was in the custody of the 18th District Philadelphia police
     officers; Mother left Child 1 in the street with cars approaching in
     order to continue an argument with Father inside a nearby home;
     Child 1 was supposed to be in the care of Paternal Grandmother;
     Paternal Grandmother arrived at the police station to retrieve
     Child 1 and has agreed to care for her; police were concerned that
     Paternal Grandmother would allow Mother to care for Child 1;
     [and] Father lacked stable housing. This report was determined
     to be valid. Subsequently, the police transported Child 1 to DHS.
     Police informed DHS that an unknown individual found Child 1 in

                                    -3-
J-S17001-19


     a car seat placed in the street and transported her to the police
     station, and that the 18th District police officers had recognized
     Child 1 because it was the third incident in which Child 1 had been
     left at the police station. On that same day, DHS interviewed
     Mother and Maternal Grandmother via telephone and both Mother
     and Maternal Grandmother denied the allegations of the
     November 26, 2016[] GPS report. DHS could not contact Father
     regarding the allegations because Father failed to provide DHS
     with a working phone number.             Following the telephone
     interviews, DHS obtained an Order of Protective Custody (“OPC”)
     for Child 1. Child was subsequently placed in a foster home
     through Catholic Social Services.

     On November 30, 2016, a shelter care hearing was held for Child
     1. Father was present for this hearing. The trial court lifted the
     OPC, ordered the temporary commitment to DHS to stand, lifted
     the stay-away order, and referred Father to the Clinical Evaluation
     Unit (“CEU”) for a forthwith drug and alcohol screen. Father was
     permitted to have one supervised, line-of-sight-visit with Child 1
     prior to the adjudicatory hearing, separate from Mother. Father’s
     forthwith drug screen was positive for benzodiazepines,
     marijuana, and opiates. Father also tested positive for marijuana
     on December 8, 2016. On December 13, 2016, the trial court
     adjudicated Child 1 dependent and fully committed Child to DHS.
     Father was not present for this hearing. Father was ordered to
     follow the recommendations of the CEU and the trial court referred
     Father to the CEU for three random drug screen[s] prior to the
     next court date. The trial court ordered Father to attend twice
     weekly supervised, line-of-sight and line-of-hearing visits with
     Child 1 at the agency.

     On February 5, 2017, an initial Single Case Plan (“SCP”) was
     created. Father’s objectives were to have supervised line-of-sight
     visits with Child 1 at the agency; go to the CEU for three random
     drug screens prior to the next court date; attend counseling at the
     Achieving Reunification Center (“ARC”); utilize resources at ARC;
     [and] attend ARC for assistance with finding employment. On
     March 13, 2017, the trial court referred Father to CEU for a
     forthwith drug screen, three random drug screens, an
     assessment, and monitoring.

     On April 23, 2017, DHS received a GPS report that alleged the
     family was involved with the Community Umbrella Agency
     (“CUA”); Mother gave birth to Child 2 at the University of
     Pennsylvania Hospital (“UP Hospital”) on April 21, 2017[,] at 37

                                    -4-
J-S17001-19


     weeks gestation; Child 2 weighed under five pounds; Child 2 had
     an Appearance, Pulse, Gestation, Activity and Respiration
     (“APGAR”) score of 9 out of 10; Mother tested positive for
     marijuana; Mother and Father were arguing loudly in the UP
     Hospital; UP Hospital staff had [to] ask Father to leave; Mother
     later asked UP Hospital staff if Father could return but UP Hospital
     denied her request; Child 2 and Mother were scheduled to be
     medically discharged on April 24, 2017; [and] Mother denied
     domestic violence issues with Father. This report was determined
     to be valid. On April 24, 2017, DHS visited the hospital and
     learned that Child 2 was not suffering from withdrawal symptoms
     and Child 2 was ready to be medically discharged. Mother
     informed DHS that she planned on obtaining a Protection From
     Abuse (“PFA”) order against Father. On that same day, DHS
     visited the home of Maternal Grandmother. DHS determined that
     Maternal Grandmother was not an appropriate caregiver for Child
     2, who remained in the hospital so that Mother could locate
     possible kinship resources to care for Child 2. On April 25, 2017,
     DHS visited the home of Maternal Aunt. DHS conducted a home
     evaluation and deemed Maternal Aunt to be an appropriate
     caregiver for Child 2.       Father was present for this home
     assessment. Mother stated that she and Father wanted Maternal
     Aunt to continue caring for Child 2 and that she wanted to
     relinquish her rights to Child 2. Maternal Aunt agreed to continue
     caring for Child 2 and requested that if Father had any visitation
     with Child 2, Father was to be supervised. Maternal Aunt also
     indicated that Mother and Father had a history of domestic
     violence. Subsequently, DHS obtained an[] OPC for Child 2 and
     Child 2 was placed with Maternal Aunt.

     On April 27, 2017, a shelter care hearing was held for Child 2.
     Father was not present for this hearing. The trial court lifted the
     OPC, ordered the temporary commitment to DHS to stand, and
     referred Father to the CEU for a forthwith drug screen. On May 9,
     2017, the trial court adjudicated Child 2 dependent, discharged
     the temporary commitment, and fully committed Child 2 to DHS.
     The trial court referred Father to the CEU for a forthwith drug
     screen, a dual diagnosis assessment, and three random drug
     screens prior to the next court date. Father was ordered to have
     supervised visits at the agency with Child 2. Father was present
     for this hearing.

     On May 16, 2017, the SCP was revised. Father’s objectives
     remained the same. On June 12, 2017, a permanency review
     hearing was held for Child 1. Father was not present for this

                                    -5-
J-S17001-19


     hearing. Father was re-referred to the CEU for a drug screen,
     assessment, monitoring, and three random drug screens prior to
     the next court date. Father was also referred to the ARC. On that
     same day, Father went to the CEU for a drug screen and tested
     positive for marijuana.

     On July 31, 2017, a permanency review hearing was held for Child
     2. Father was not present for this hearing. The trial court found
     Father to be non-compliant with the permanency plan and learned
     that Mother was discharged from the ARC due to non-
     participation. The trial court referred Father to the CEU for a
     forthwith drug screen, a dual diagnosis assessment, and three
     random drug screens prior to the next court date, when he availed
     h[im]self.

     On August 24, 2017, the SCP was revised. Father’s objectives
     remained the same. On September 11, 2017, a permanency
     review hearing was held for Children. The trial court found Father
     to be minimally compliant with the permanency plan and referred
     Mother to the CEU for a dual diagnosis assessment, a forthwith
     drug screen, and three random drug screens prior to the next
     court date.

     Child 1 entered DHS care on November 28, 2016, and Child 2 has
     been in DHS care since April 25, 2017. Father has failed to
     consistently comply with his objectives and comply with court
     orders throughout the life of the case. DHS filed a petition to
     involuntarily terminate Father’s parental rights and change
     Children’s permanency goal to adoption on March 9, 2018.

     On August 9, 2018, the trial court held the termination and goal
     change trial for Children. Father was present for this trial. The
     trial court found clear and convincing evidence to change the
     permanency goal to adoption and to involuntarily terminate
     Father’s parental rights under 23 Pa.C.S.[] § 2511(a)(1), (2), (5),
     (8), and (b). On April 23, 2018, Father’s Counsel filed this appeal
     on behalf of Father.

Trial Court Opinion (TCO), 10/15/18, at 1-5 (footnotes omitted).

     Father raises the following issues for our review:

        1. Whether the [t]rial [c]ourt erred by terminating the
           parental rights of Appellant [Father] under 23 Pa.C.S.[] §
           2511(a)(1)?


                                    -6-
J-S17001-19



          2. Whether the [t]rial [c]ourt erred by terminating the parental
             rights of Appellant [Father] under 23 Pa.C.S.[] §
             2511(a)(2)?

          3. Whether the [t]rial [c]ourt erred by terminating the parental
             rights of Appellant [Father] under 23 Pa.C.S.[] §
             2511(a)(5)?

          4. Whether the [t]rial [c]ourt erred by terminating the parental
             rights of Appellant [Father] under 23 Pa.C.S.[] §
             2511(a)(8)?

          5. Whether the [t]rial [c]ourt erred by finding, under 23
             Pa.C.S.[] § 2511(b), that termination of Appellant [Father’s]
             parental rights best serves [Children’s] developmental,
             physical and emotional needs and welfare?

Father’s brief at 5.4

       We review an order terminating parental rights in accordance with the

following standard:

             When reviewing an appeal from a decree terminating
       parental rights, we are limited to determining whether the
       decision of the trial court is supported by competent evidence.
       Absent an abuse of discretion, an error of law, or insufficient
       evidentiary support for the trial court’s decision, the decree must
       stand. Where a trial court has granted a petition to involuntarily
       terminate parental rights, this Court must accord the hearing
       judge’s decision the same deference that we would give to a jury
       verdict. We must employ a broad, comprehensive review of the



____________________________________________


4Although Father appealed from the two termination orders and the two goal
change orders, his statement of errors complained of on appeal alleges no
errors related to the change in the goal from reunification to adoption.
Moreover, his list of issues in his brief again makes no mention of the goal
change. Therefore, Father has waived any issue concerning the goal change.
See In re G.M.S., 193 A.3d 395, 399 (Pa. Super. 2018) (citing Krebs v.
United Refining Co., 893 A.2d 776, 797 (Pa. Super. 2006)).

                                           -7-
J-S17001-19


      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between

                                      -8-
J-S17001-19


      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In this case, the trial court terminated Father’s parental rights pursuant

to section 2511(a)(1), (2), (5), (8) and (b). We need only agree with the trial

court as to any one subsection of section 2511(a), as well as section 2511(b),

in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   Here, we analyze the court’s decision to terminate under sections

2511(a)(2) and (b), which provide as follows.



                                      -9-
J-S17001-19


     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                   ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.




                                   - 10 -
J-S17001-19


In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”     In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

         Although Father’s brief contains an appropriate discussion of the law

referencing the subsections of 2511(a), he simply claims that the evidence

supporting the termination of his parental rights was not clear and convincing.

Moreover, he “argues he successfully completed his parenting course, was

employed, had suitable housing and had visited [Children].” Father’s brief at

14. Thus, he states that “there was insufficient evidence to demonstrate [he]

wanted to relinquish his parental rights to his [C]hildren as evidenced by his

actions and the goals that he had accomplished.” Id. Specifically, with regard

to subsection (a)(2), he again asserts that he testified “that he had completed

a parenting course, was employed, had housing and had been visiting.” Id.

at 15.

         The trial court’s opinion contains the following discussion relating to the

facts that it found relative to subsection (a)(2):

         Child 1 has been in DHS care since November 2016, and Child 2
         has been in DHS care since April 2017. Father’s SCP objections
         were to address dual diagnosis drug and alcohol issues, parenting,
         domestic violence, obtain stable housing, obtain stable
         employment, and maintain a relationship with Children. Father’s
         objectives have been the same for the life of the case and Father

                                        - 11 -
J-S17001-19


     was aware of his objectives. Father never engaged in drug and
     alcohol or mental health treatment throughout the life of the case.
     Father missed scheduled dual diagnosis assessments and never
     gave an explanation to CUA as to why he missed the scheduled
     appointments. Father claimed that he did attend a scheduled dual
     diagnosis assessment and was informed that he did not need any
     treatment. The trial court did not find Father’s testimony credible.
     Father has been called to complete random drug screens, but
     Father failed to appear for any random drug screens. Father
     admitted that he did not appear for his random drug screens
     because he had marijuana in his system. Father completed a
     forthwith drug screen in June 2017 and tested positive for
     marijuana. Father successfully completed parenting [classes] at
     the ARC on November 21, 2017. Father never attended any
     domestic violence programs and never provided an explanation to
     CUA as to why he failed to engage. CUA indicated that Father
     previously had appropriate housing, but Father moved to a new
     home at a later date. Father never provided CUA with a copy of
     the lease for his new home and never set up an appointment for
     CUA to evaluate the new home. Father claimed that he has been
     living in a three-bedroom house for the past year and pays $500
     per month in rent. Father has never provided verification of his
     employment to CUA, although he claimed that he is employed.
     Father claimed that he has started a new job with a previous
     employer and prior to starting that job, Father claimed that he
     worked for his uncles doing electric, construction, and cleaning
     work under the table. Father has not visited Children since March
     2018, although Father was ordered to attend biweekly visits at the
     agency for two hours. Father never graduated past supervised
     visits with Children because Father has never complied with his
     drug and alcohol objective. When Father would attend visits with
     Children, the visits were appropriate. Father indicated that he was
     not attending visits because he could not deal with the emotional
     detachment from Children after the visits. Father admitted that
     he also failed to communicate with Children outside of the
     scheduled visits because he did not believe communication was
     appropriate. The CUA case manager indicated that although
     Father completed parenting, there is a concern regarding Father’s
     parenting because Father has failed to maintain visits with
     Children. The CUA case manager rated Father’s compliance with
     SCP objectives as minimal.        Father has failed to maintain
     consistent contact with CUA throughout the life of the case.
     Children need permanency, which Father cannot provide. Father
     has demonstrated that he is unwilling to remedy the causes of his

                                    - 12 -
J-S17001-19


       incapacity to parent in order to provide Children with essential
       parental care, control or subsistence necessary for their physical
       and mental well-being.

TCO at 9-10 (citations to the record omitted).

       Having reviewed the record, we conclude that it supports the findings of

the trial court that Father has not provided Children with the essential parental

care, control and subsistence necessary for their mental and physical well-

being, and that Father is unable or unwilling to remedy the causes of his

parental incapacity, neglect or refusal. While the trial court noted Father’s

few positive accomplishments, it is clear that Father will not, or cannot,

become a capable parent for Children at any point in the foreseeable future.

Thus, we conclude that DHS has carried its burden of proving the statutory

grounds for termination under subsection 2511(a)(2). Father is not entitled

to relief.

       Next, we consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(b). We have

discussed the required analysis under section 2511(b) previously in this

memorandum.       See In re Adoption of J.M., 991 A.2d at 324.          Father’s

argument centers on the fact that although the CUA case worker testified that

his visits with Children were appropriate, the trial court’s suspension of his

visitation with Children did damage to his bond with Children. Moreover, he

claims that no bond assessment was performed, which he asserts was

required.    Thus, he argues that his parental rights should not have been


                                     - 13 -
J-S17001-19


terminated in that the evidence was insufficient to support the termination

order.

      Initially, we note that section 2511(b) does not require a formal bond

analysis. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). Moreover,

expert testimony is not required, rather, a social worker or caseworker can

evaluate whether a bond exists with a biological parent and/or with a foster

parent. Id. Additionally, the record does not support Father’s claim that the

court suspended his visitation. In fact, because Father did not meet his SCP

objectives, his visitation remained supervised and was not suspended.

Additionally, we look to the trial court’s discussion of the facts contained supra

in this memorandum and its further summary, wherein it stated:

      As the record reflects, Children are currently placed together in a
      foster home. Children have a strong parent-child bond with their
      foster parent. Children look to the foster parent for their everyday
      needs. Children have been with this foster parent for the life of
      the case. Child 2 has lived with this foster parent since he was
      born. Children see the foster parent as their mother. It is in the
      Children’s best interests to be adopted. Children need stability
      and security from a parent who is an active part of their day-to-
      day life, which Father is unable to provide. Children would not
      suffer any irreparable harm if Father’s parental rights were
      terminated since Father has detached himself from creating a
      bond with Children. Father has not had any contact with Children
      since March 2018. Due to Father’s failure to maintain any
      visitation with Children, Father and Children no longer have a
      parent-child bond. The record establishes by clear and convincing
      evidence that termination would not sever an existing and
      beneficial relationship with Father. The DHS witness was credible.




                                     - 14 -
J-S17001-19


TCO at 15-16 (citations to the record omitted).5

       We have reviewed the record and conclude that the trial court’s findings

and conclusions are supported by the evidence before the court. Thus, we

determine that DHS has carried its burden regarding section 2511(b). Again,

Father is not entitled to relief.

       Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/19




____________________________________________


5 The trial court noted the appointment of counsel for Children who
participated in the proceedings on their behalf. However, due to the ages of
Children at the time of the hearing (Child 1 was 27 months old, Child 2 was
15 months old), they were unable to advocate their own wishes. Therefore,
no conflict existed between Children’s best interest and their preferred
outcome. See In re T.S., 192 A.3d 1080, 1090 (Pa. 2018).

                                          - 15 -